DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.

Response to Amendment
This office action has been changed in response to the amendment filed on 2/23/2022.  
Claims 1, 3, 4, 12, 26 and 27 have been amended.  Claim 10 is listed as currently amended, however no change is present.  Claim 14 has been canceled.  

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that claims 1 and 26 are patentable because they recite “that the admission control information comprises one or both of a forecast of resources needed to support an admission control decision or information of resources assumed to be allowed or available or unused at the time of admission control decision, and sending one or both to a controller apparatus” (Page 12), the Examiner respectfully disagrees.  
Matsunaga teaches “The connection request processing means 104 and handover request processing means 105 receive a calling or terminating connection request or a handover request from the mobile terminals 10 to 14 under control and inquire of a call reception control means 108 whether it is possible to ensure necessary communication resources.”  (Page 3 [0041])  Additionally, Matsunaga teaches “If it is possible to ensure communication resources, a transfer rate assignment means 110 determines a communication channel rate in accordance with the type of call and required communication rate.” and “If it is determined by call reception control that no communication resources can be ensured, the connection request processing means 104 and handover request processing means 105 notify the mobile terminals 10 to 14 under control of a connection disable state or handover disable state.”  (Page 3 [0041])  See additionally Fig. 15 [705 and 706] and Pages 7-8 [0074].  
Accordingly, the Examiner respectfully disagrees with the Applicant’s assertion regarding amended claims 1 and 26 with respect to the teachings found within Matsunaga.
In response to the Applicant’s arguments that “there does not appear to be any disclosure of a forecast of resources needed to support an admission control decision, or 
Matsunaga teaches the ability to update call reception control threshold values (Fig. 15 [722]) based on analysis of the call loss rate data in the communication quality storage means.  (Fig. 16 [600-612] and Fig. 5)  Matsunaga teaches that when the call loss is caused by a shortage of radio resources is greater than a threshold number, that the threshold value will be changed.  (Fig. 16 [608, Yes & 609] i.e. the expected increase in load Δη has been leading to dropped calls when compared to the threshold value ηth, accordingly the threshold value will be modified see additionally Fig. 15 [705 & 706], Pages 7-8 [0074] and Page 8 [0077-0078])  Accordingly, Matsunaga teaches the radio access node will modify admission control criteria (Fig. 15 [704 & 722]) based on the admission control criteria (Fig. 16 [602]), based on the the processed admission control information (Fig. 16 [603-605]) and the determined error or inaccuracy.  (Fig. 16 [608, Yes, 609])

Claim Rejections - 35 USC § 102







The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 12, 13 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsunaga et al. (US-2009/0052330 hereinafter, Matsunaga).
Regarding claim 1, Matsunaga teaches a method, comprising:
inquire of a call reception control means 108 whether it is possible to ensure necessary communication resources.”, Fig. 15 [705 & 706] and Pages 7-8 [0074])
in response to the providing admission control information, receiving from the controller apparatus (Fig. 1 [90]) information comprising an instruction for the radio access node to modify admission control criteria of the radio access node; (Fig. 2 [50] and Page 3 [0042] “Upon receiving an operation parameter setting or change instruction from the network management apparatus 90, the operation parameter setting means 107 outputs 
modifying the admission control criteria in response to the instruction.  (Page 3 [0041] “If it is possible to ensure communication resources, a transfer rate assignment means 110 determines a communication channel rate in accordance with the type of call and required communication rate. A spreading code assignment means 111 assigns a spreading code in accordance with the required communication rate. A transmission power assignment means 109 assigns transmission power corresponding to the required communication rate and required error rate to the mobile terminal and radio base station. In accordance with these settings, a communication channel assignment means 112 assigns a data transfer channel and control channel. If it is determined by call reception control that no communication resources can be ensured, the connection request processing means 104 and handover request processing means 105 notify the mobile terminals 10 to 14 under control of a connection disable state or handover disable state”)
Regarding claim 2, Matsunaga teaches the admission control information provided to the controller apparatus comprising information of one or more admission control decisions made at the radio access node.  (Page 1 [0002] “a radio base station control apparatus should periodically acquire, as communication quality indices for each radio cell, the ratio of the establishment failure count to the establishment attempt count of a radio access bearer, the ratio of the abnormal release count to the establishment success count of a radio access bearer, and the like.”)
Regarding claim 12, Matsunaga teaches a method, comprising:
inquire of a call reception control means 108 whether it is possible to ensure necessary communication resources.”, Fig. 15 [705 & 706] and Pages 7-8 [0074])
processing the received admission control information at the controller apparatus (Fig. 16 [600]), and based on the processed admission control information (Fig. 16 [602] and Fig. 5 [330]), determining error or inaccuracy in at least one of:
the forecast of resources needed to support an admission control decision; or
the information of resources assumed to be allowed or available or unused at the time of admission control decision; (Pages 3-4 [0044], Fig. 16 [608, Yes & 609] i.e. the th, accordingly the threshold value will be modified see additionally Fig. 15 [705 & 706], Pages 7-8 [0074] and Page 8 [0077-0078]) and
sending to the radio access node information comprising an instruction for the radio access node to modify admission control criteria of the radio access node (Fig. 15 [722] and Fig. 16 [612]), based on the processed admission control information and the determined error or inaccuracy.  (Page 8 [0076] “As is apparent from FIG. 15, the higher the threshold value ηth of call reception control is, the smaller the call loss or abnormal termination due to a shortage of resources becomes. However, if the threshold value is too high, the power control margin of radio channel cannot be ensured, and the system becomes unstable. For this reason, the threshold value is preferably adjusted exclusively only when the resources are insufficient.”)
Regarding claim 13, the limitations of claim 13 are rejected as being the same reasons set forth above in claim 2.  
Regarding claims 24 and 26, the limitations of claims 24 and 26 are rejected as being the same reasons set forth above in claim 1.  Additional structure can be seen in Figs. 17A and 17B.  
Regarding claims 25 and 27, the limitations of claims 25 and 27 are rejected as being the same reasons set forth above in claim 12.  Additional structure can be seen in Figs. 17A and 17B.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, 8, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (US-2009/0052330 hereinafter, Matsunaga) in view of Sridhar et al. (US-2016/0095126 hereinafter, Sridhar).
Regarding claim 3, Matsunaga teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting the admission control information comprising, for each of the one or more admission control decisions: 
information of a forecast of resources that the radio access node predicted, at the time of making the admission control decision, will be required to support the admission control decision;
information of a maximum allowed amount of resources assumed by to the radio access node to be allowed at the time of making the admission control decision; or
information of unused resources assumed to be available by the radio access node at the time of making the admission control decision.
In an analogous art, Sridhar teaches within a single apparatus, a method, comprising:
providing admission control information from a radio access node (Fig. 1 [120] and Page 2 [0019]) to a controller (Fig. 1 [125]) of the radio access node; (Page 3 [0128]) and

modifying the admission control criteria in response to the instruction (Page 3 [0027] i.e. “for example, the eNodeB 120 may be configured to increase the CAC threshold in order to decrease the total number of bearers supported by the eNodeB 120, which will result in a decrease in the amount of PDCCH capacity consumed on the eNodeB 120.”), wherein
the admission control information comprising, for each of one or more admission control decisions: 
information of a forecast of resources that the radio access node predicted, at the time of making the admission control decision, will be required to support the admission control decision; 
information of a maximum allowed amount of resources assumed by the radio access node to be allowed at the time of making the admission decision; (Page 2 [0024] “The eNodeB 120 has constraints on the number of PDSCH PRBs available for supporting downlink transmissions and constraints on the number of PUSCH PRBs available for supporting uplink transmissions. The eNodeB 120 has constraints on the 120 may have other constraints on resources 121 of eNodeB 120, other constraints on other types of resources of eNodeB 120, or the like”) or
information of unused resources assumed to be available by the radio access node at the time of making the admission control decision. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Matsunaga after modifying it to incorporate the ability to use information regarding the maximum allowed resources available for controlling admission of Sridhar since it enables adjusting the how easily devices can be added to a base station based on the amount of available resources.  
Regarding claim 5, Matsunaga in view of Sridhar teaches the receiving from the controller information instructing the radio access node to modify admission control criteria of the radio access node comprising receiving a command to make the admission control stricter or less strict.  (Sridhar Page 3 [0027] “The modification of the CAC threshold of the eNodeB 120 allows eNodeB 120 to modify at least one of the number of wireless devices 110 supported by eNodeB 120 or the number of bearers of wireless devices 110 supported by the eNodeB 120. Here, the CAC threshold may represent a barrier to entry of new wireless devices 110 or bearers of wireless devices 110 on the eNodeB 120, such that increasing the CAC threshold of eNodeB 120 enables fewer wireless devices 110 or bearers of wireless devices 110 to be supported by 120 and decreasing the CAC threshold of eNodeB 120 enables more wireless devices 110 or bearers of wireless devices 110 to be supported by eNodeB 120.“)
Regarding claim 7, Matsunaga in view of Sridhar teaches wherein the information received from the controller instructing the radio access node to modify admission control criteria of the radio access node does not specify how the radio access node is to implement the modification.  (Sridhar Page 3 [0028] i.e. a Goal to meet, implemented by Fig. 2)
Regarding claim 8, Matsunaga in view of Sridhar teaches the information received from the controller instructing the radio access node to modify admission control criteria of the radio access node causing the radio access node to modify admission control criteria preconfigured in the radio access node.  (Sridhar Page 3 [0027] i.e. changing the CAC threshold)
Regarding claims 17, 19 and 20, the limitations of claims 17, 19 and 20 are rejected as being the same reasons set forth above in claims 5, 7 and 8.  











Claims 4, 9, 15, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Zachrison et al. (US-2020/0322873 hereinafter, Zachrison).
Regarding claim 4, Matsunaga teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting the admission control information comprising information of one or more measurements of resources consumed following admission including, for each of one or more admission control decisions:
information of resources actually consumed by a call after the admission control decision was made; or 

In an analogous art, Zachrison teaches a network node and method in a wireless communication network for performing and adjusting admission control in a wireless communication network (Abstract) that includes admission control information comprising information of one or more measurements of resources consumed following admission (Fig. 2b [209-210] and Page 5 [0080-0083]) including, for each of one or more admission control decisions:
information of resources actually consumed by a call after the admission control decision was made; (Page 5 [0081 and 0089]) or 
information of resources actually allowed or available or unused after the admission control decision was made.  
Before the effective date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Matsunaga after modifying it to incorporate the ability to use measurements to adjust admission criteria of Zachrison since the amount of resources each device requires is different and by performing admission control dynamically based on the most recent conditions enables more accurate decisions and use of the resources.  (Zachrison Page 1 [0010] and Page 2 [0018])
Regarding claim 9, Matsunaga in view of Zachrison teaches the information received from the controller instructing the radio access node to modify admission control criteria of the radio access node causing the radio access node to modify estimation criteria used for admission control by the radio access node.  (Zachrison Fig. 2A [205] i.e. the first threshold is determined dynamically based on the measurement of data traffic load)
Regarding claims 15 and 21, the limitations of claims 15 and 21 are rejected as being the same reasons set forth above in claims 4 and 9.  
Regarding claim 16, Matsunaga in view of Zachrison teaches estimating one or more inaccuracies in admission control criteria of the radio access node.  (Zachrison Page 10 [0150])
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Sridhar as applied to claim 5 above, and further in view of Oosawa et al. (US-6,900,700 hereinafter, Oosawa).
Regarding claims 6 and 18, Matsunaga in view of Sridhar teaches examples of the triggering events including “that a number of wireless devices served by the wireless access node has changed (e.g., by a threshold amount, by a threshold percentage, or the like). The trigger event may be detection that a number of handover events within a certain period of time satisfies a threshold, detection that a number of wireless devices supported by the wireless access node satisfies a threshold, detection that a change in the number of wireless devices supported by the wireless access node satisfies a threshold” (Sridhar Page 5 [0048]) which require counting/accumulating, but differs from the claimed invention by not explicitly reciting a binary or N-ary counter.  
In an analogous art, Oosawa teaches a communication semiconductor integrated circuit (Abstract) that includes the use of binary counters.  (Col. 11 lines 28-37)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Matsunaga in view .  
Claims 10, 11, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Zachrison as applied to claim 9 above, and further in view of Sridhar.  
Regarding claim 10, Matsunaga in view of Zachrison teaches the limitations of claim 9 above, but differs from the claimed invention by not explicitly reciting the information received from the controller instructing the radio access node to modify admission control criteria of the radio access node comprising one or more offsets.  
In an analogous art, Sridhar teaches the information received from the controller instructing the radio access node to modify admission control criteria of the radio access node comprising one or more offsets. (Sridhar Page 3 [0027])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Matsunaga in view of Zachrison after modifying it to incorporate the ability to modify admission control criteria using offsets of Sridhar since using offsets enables making changes from a known value, which can decrease the amount of information required to transfer and increase system performance.  
Regarding claim 11, Matsunaga in view of Zachrison and Sridhar teaches the one or more offsets comprising one or more of: a first offset for adjusting forecast values of the admission control criteria; a second offset for adjusting a level of allowed resources; a third offset for adjusting a level of available resources.  (Sridhar Page 3 [0027])
Regarding claims 22 and 23, the limitations of claims 22 and 23 are rejected as being the same reasons set forth above in claims 10 and 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646